Exhibit 10.7
AMENDED AND RESTATED SALARY CONTINUATION AGREEMENT
     This Amended and Restated Salary Continuation Agreement (“Agreement”),
which supersedes and cancels any previously dated Salary Continuation
Agreements, is made and entered into as of this 26th day of December, 2008, by
and between J. Alexander’s Corporation, a Tennessee corporation with its
principal office in Nashville, Tennessee (the “Corporation”), and J. Michael
Moore, a resident of Nashville, Tennessee (“Employee”).
     For and in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
     1. Recitals. The Corporation values the efforts, abilities and
accomplishments of Employee in the performance of his duties as an employee of
the Corporation, and the Corporation recognizes the importance of Employee as a
member of the management of the Corporation. In order to induce the continued
employment with the Corporation of Employee, Corporation is willing to provide
the benefits contained in this Agreement, and Employee accepts these benefits as
a material part of his employment with the Corporation.
     2. Definitions.
     a. “Base Salary” for purposes of calculating a benefit hereunder as of a
specific date shall be the greater of (i) the Employee’s actual annual base
salary in effect as of that date or (ii) the average of the Employee’s annual
base salary for the three full fiscal years immediately preceding the Separation
from Service.
     b. “Beneficiary” or “Beneficiaries” shall mean the person(s) designated as
the Employee’s beneficiary or beneficiaries in an election form filed by the
Employee with the Corporation, or in the absence of such designation, the
Employee’s Beneficiary shall be deemed to be the Employee’s estate.
     c. “Change in Control” shall mean a “change in control” of the Corporation
as defined in Section 2(g) of the J. Alexander’s Corporation Amended and
Restated 2004 Equity Incentive Plan.
     d. “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time. References to any section of the Internal Revenue Code shall
include any successor provision thereto.
     e. “Conversion Interest Rate” shall mean seven percent (7%).
     f. “Employee’s Early Retirement Date” shall mean the date of the Employee’s
Separation from Service before attaining his Normal Retirement Age, for reasons
other than death.
     g. “Employee’s Normal Retirement Date” shall mean the date of the
Employee’s Separation from Service on or after the Employee attaining his Normal
Retirement Age.

 



--------------------------------------------------------------------------------



 



     h. “ERISA” shall mean the Employee Retirement Income Security Act of 1974.

     i. “Normal Retirement Age” shall mean the date the Employee attains age 65.
     j. “Qualified Change in Control” shall mean a “change in the ownership” or
“effective control” of the Corporation, or a “change in the ownership of a
substantial portion of the assets” of the Corporation as defined in Treasury
Regulation 1.409A-3(i)(5).
     k. “Separation from Service” shall mean a “separation from service” as
defined in Treasury Regulation 1.409A-1(h). Pursuant to Treasury
Regulation 1.409A-1(h), a Separation from Service shall occur on the date the
Corporation and the Employee reasonably anticipate that no further services will
be performed after a certain date or that the level of bona fide services the
Employee will perform after such date (whether as an Employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
thirty-six (36) month period (or the full period of services to the Corporation
if the Employee has been providing services to the Corporation for less than
thirty-six (36) months).
     l. “Treasury Regulations(s)” shall mean the regulations promulgated by the
Treasury Department under the Code.
     Other terms may be defined in sections of this Agreement where such terms
are used.
     3. Normal Retirement Benefit. In the event of the Employee’s Separation
from Service from the Corporation for any reason other than death on or after
the date on which the Employee attains his Normal Retirement Age, then the
Corporation shall pay to Employee an annual benefit equal to fifty percent (50%)
of the Employee’s Base Salary as of the Employee’s Normal Retirement Date (the
“Normal Retirement Benefit”). The Normal Retirement Benefit shall be payable to
the Employee in equal monthly installments, for a period of fifteen (15) years
(one-hundred eighty (180) payments) (the “Normal Retirement Benefit Payment
Period”). The Normal Retirement Benefit shall commence within thirty (30) days
of the Employee’s Normal Retirement Date (with the date of the initial payment
within such period determined by the Corporation in its sole discretion) and
shall continue until the expiration of the Normal Retirement Benefit Payment
Period.
     4. Termination of Employment Prior to Normal Retirement Age. In the event
of the Employee’s Separation from Service before the Employee’s Normal
Retirement Age for reasons other than death, the Corporation shall pay to the
Employee a lump sum amount (the “Vested Benefit”), as follows. Where such
Separation from Service occurs prior to the close of business on December 26,
2008, the Vested Benefit shall be a lump sum equal to the amount on Exhibit A
applicable to 2008. For each day beginning at the close of business on
December 26, 2008 until and including the close of business on December 31,
2008, with respect to a Separation from Service as of such times, the Vested
Benefit payable in a lump sum shall increase by one-sixth of

2



--------------------------------------------------------------------------------



 



the difference between the computed Vested Benefit applicable on January 1, 2009
and the amount on Exhibit A applicable to 2008. Where such Separation from
Service occurs on or after January 1, 2009, the Vested Benefit shall be a lump
sum equal to the present value as of the date of payment of an annual benefit
equal to fifty percent (50%) of the Employee’s Base Salary as of the Employee’s
Early Retirement Date, payable in equal monthly installments for a period of
fifteen (15) years (one-hundred eighty (180) payments) commencing on the date
the Employee attains his Normal Retirement Age. The present value calculation of
the Vested Benefit in the foregoing sentence shall use a discount rate equal to
the Conversion Interest Rate. Notwithstanding the foregoing, if the amount
payable under this Section 4 as the Vested Benefit is less than the designated
dollar amount on attached Exhibit A as the vested amount that would apply on the
relevant date of termination (the “Minimum Lump Sum”), then the Minimum Lump Sum
shall be paid in lieu thereof. The Vested Benefit shall be paid within thirty
(30) days of the Employee’s Early Retirement Date, with the date of such payment
within such period determined by the Corporation in its sole discretion.
Notwithstanding any other provision of this Agreement to the contrary, the
Employee may modify the time and form of the payment of benefits due to the
Employee for a Separation from Service on or after January 1, 2009 under this
Section 4 by notifying the Corporation that the Employee elects, in lieu of
payment of the Vested Benefit as a lump sum, payment of the Vested Benefit as an
annual benefit equal to fifty percent (50%) of the Employee’s Base Salary as of
the Employee’s Early Retirement Date, paid in equal monthly installments for a
period of fifteen (15) years (one-hundred eighty (180) payments) commencing on
the later of the date the Employee attains his Normal Retirement Age and the
date that is five years after Separation from Service; provided such
modification shall not take effect until at least twelve (12) months after the
date the modification is made. If an attempted modification does not meet the
requirements of the preceding sentence, then it shall be void, and the time and
form of payment in effect with regard to the Employee’s benefits under the
Agreement prior to such attempted modification shall remain effective.
     5. Death Benefit.
     a. Death Prior to the Employee’s Normal Retirement Age. If Employee dies
while employed by the Corporation prior to attaining his Normal Retirement Age,
the Corporation shall pay a salary continuation benefit, as set forth below, for
a period ending on the date on which the Employee would have attained his Normal
Retirement Age or ten years (one-hundred twenty (120) payments) from the date of
the Employee’s death, whichever is longer (the “Death Benefit Payment Period”).
Such benefits shall (i) be payable in equal monthly installments to the
Employee’s Beneficiary; (ii) commence within thirty (30) days of the Employee’s
death (with the date of the initial payment within such period determined by the
Corporation in its sole discretion) and (iii) shall continue until the
expiration of the Death Benefit Payment Period. The annual salary continuation
benefit for the first full year following the death of Employee shall be
one-hundred percent (100%) of the Employee’s Base Salary in effect hereunder as
of the Employee’s death. Thereafter, for the remainder of the Death Benefit
Payment Period, the annual salary continuation benefit shall be fifty percent
(50%) of the Employee’s Base Salary in effect hereunder as of the Employee’s
death.

3



--------------------------------------------------------------------------------



 



     b. Death after Normal Retirement Age, but prior to the Employee’s Normal
Retirement Date. If the Employee dies after attaining his Normal Retirement Age,
but prior to the Employee’s Normal Retirement Date, the Employee’s Beneficiary
shall receive the Employee’s Normal Retirement Benefit calculated as if the
Employee had experienced a Separation from Service as of his date of death. Such
benefits shall commence within thirty (30) days of the Employee’s death (with
the date of the initial payment within such period determined by the Corporation
in its sole discretion) and shall continue for the Normal Retirement Payment
Period.
     c. Death after the Commencement of Benefits. If the Employee dies after his
benefit payments have commenced in installments under the applicable Section of
this Agreement, the installment payments shall continue to be paid to the
Employee’s Beneficiary in the same manner and at the same times as they would
have been paid to the Employee had he survived.
     6. Delay of Payments Pursuant to Section 409A of the Code. Notwithstanding
anything to the contrary in this Agreement, if (i) the Employee is a “specified
employee” (as such term is defined under Treasury Regulation 1.409A-1(i)) of the
Corporation on the date of the Employee’s Separation from Service and (ii) in
connection with such Separation From Service any payments to be provided to the
Employee pursuant to this Agreement are or may become subject to the additional
tax under Section 409A(a)(1)(B) of the Code or any other taxes or penalties
imposed under Section 409A of the Code if provided at the time otherwise
required under this Agreement, then such payments shall be delayed until the
date that is six (6) months after the date of the Employee’s Separation from
Service from the Corporation, or, if earlier, the date of the Employee’s death.
Any payments delayed pursuant to this Section 6 shall be made in a lump sum on
the first day of the seventh month following the Employee’s Separation from
Service or, if earlier, the date of the Employee’s death, and any remaining
payments, if applicable, required to be made under this Agreement will be paid
upon the schedule otherwise applicable to such payments under the Agreement.
     7.  Funding upon a Change in Control. Upon a Change in Control, the
Corporation shall establish a “rabbi trust” in accordance with Revenue Procedure
92-64 and subsequent guidance published by the Internal Revenue Service (the
“Trust”) and shall contribute an amount sufficient based on projected benefits
to fund the Employee’s Normal Retirement Benefit. The amount of any such
contribution shall include any investment vehicles (such as Corporation-owned
insurance contracts on the life of the Employee) previously established by the
Corporation in connection with the proposed funding of benefits. Further, the
Corporation shall have an ongoing obligation to continue to make contributions
to the rabbi trust in an amount sufficient to fund the Employee’s Normal
Retirement Benefit until the Employee receives the full amount of the benefit he
is entitled to receive under the Agreement. The calculation of the funding of
the Employee’s Normal Retirement Benefit shall be determined by an actuary or
accountant chosen by the Corporation and such calculation must be completed
prior to the closing of any such Change in Control. The calculation shall
thereafter be performed no less often than annually in order to calculate
whether additional contributions are necessary. The actuary or accountant chosen
by the Corporation shall utilize the following principal assumptions when
determining the funding required by this Section 7 at the time any calculation
is performed: (i) an interest rate equal to the Conversion Interest Rate; (ii) a
turnover rate of zero;

4



--------------------------------------------------------------------------------



 



(iii) an assumption that the Employee will remain employed until his Normal
Retirement Date; and (iv) a four and one-half percent (4.5%) annual increase in
Base Salary above the Base Salary used to calculate benefits hereunder at the
time any calculation is performed. The Corporation may not remove funds which
have previously been contributed to the Trust at any time, except to the extent
necessary to pay the benefits due under this Agreement. Notwithstanding the
foregoing, the assets of the Trust shall at all times remain subject to the
claims of general creditors of the Corporation in the event of its insolvency as
more fully described in the Trust. Notwithstanding the fact that a Trust shall
be established under this Section 7 upon a Change in Control, the Corporation
shall remain liable for paying the benefits under this Agreement. However, any
payment of benefits to the Employee or his Beneficiary made by such Trust shall
satisfy the Corporation’s obligation to make such payment to such person. Upon
satisfaction of the Corporation’s obligation to make any and all benefit
payments to the Employee or his Beneficiary, such Trust shall terminate, and any
remaining Trust assets shall be returned to the Corporation. The Trust may
contain such other terms and conditions as the Corporation may determine to be
necessary or desirable. Notwithstanding the foregoing, the Trust may not be
amended or terminated (except as provided in Section 15) upon a Change in
Control or thereafter, except to the extent required to ensure the Trust is in
compliance with ERISA or the Code.
     8. Claims Procedure. If any benefits become payable under this Agreement,
the Employee or his designated beneficiary shall file a claim for benefits by
notifying the Corporation orally or in writing. If the claim is wholly or
partially denied, the Corporation will provide a written notice within ninety
(90) days specifying the reason for the denial, the provisions of the Agreement
upon which the denial is based, and any additional material or information
necessary to receive benefits, if any. Also, such written notice shall indicate
the steps to be taken if a review of the denial is desired. If a claim is denied
and a review is desired, the Employee or his designated beneficiary shall notify
the Corporation in writing within sixty (60) days. In requesting a review, the
Employee or beneficiary may review this Agreement, and may submit any written
issues and comments he feels are appropriate. The Corporation shall then review
the claim and provide a written decision within sixty (60) days stating the
specific reasons for the decision and including references to the provisions of
the Agreement on which the decision is based. Notwithstanding the foregoing, the
Employee shall be entitled to reimbursement of all costs and expenses (including
reasonable attorneys fees) incurred by the Employee or his beneficiaries, heirs
or executors in connection with any claim or proceeding to enforce this
Agreement.
     9. Non-Assignable Benefits. Neither the Employee nor his Beneficiary shall
have any right to sell, assign, transfer or otherwise convey or encumber the
right to receive any benefits hereunder.
     10. Other Employment Benefits. Any payments under this Agreement shall be
independent of, and in addition to, employment benefits under any other plan,
program or agreement which may be in effect between the parties hereto, or any
other compensation payable to the Employee or the Employee’s Beneficiary by the
Corporation.

5



--------------------------------------------------------------------------------



 



     11. No Contract of Employment. This Agreement shall not be construed as a
contract of employment, nor does it restrict the right of the Corporation to
discharge the Employee or the right of the Employee to terminate his employment.
     12. Benefits Not Funded. Subject to Section 7 of this Agreement, the
Corporation shall be under no obligation whatsoever to purchase or maintain any
contract, policy or other asset to provide the benefits under this Agreement.
Further, any contract, policy or other asset which the Corporation may utilize
to assure itself of the funds to provide the benefits hereunder shall not serve
in any way as security to the Employee for the Corporation’s performance under
this Agreement, and Employee shall have no right to, or claim against, such
contract or policy. Employee further acknowledges that with respect to the
benefits provided under this Agreement, Employee’s status is that of an
unsecured creditor of the Corporation.
     13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee.
     14. Amendment.
     a. Amendment by the Corporation Prior to a Change in Control. Except as
provided in Section 15(a) below, this Agreement may not be altered, amended or
revoked prior to a Change in Control, except by a written agreement signed by
both parties or as required to comply with ERISA or the Code.
     b. Amendment by the Corporation upon or Following a Change in Control. Upon
a Change in Control and thereafter, this Agreement may not be altered, amended
or revoked by the Corporation under any circumstances, except as required to
comply with ERISA or the Code.
     15. Termination.
     a. Termination by Corporation prior to a Change in Control. This Agreement
may be terminated by the Corporation under one of the following conditions:
     (1) The Corporation may terminate this Agreement at its sole discretion,
provided that:

  (i)  
All arrangements sponsored by the Corporation that would be aggregated with this
Agreement under Section 1.409A-1(c)(2) of the Treasury Regulations are
terminated with respect to all Employees;
    (ii)  
No payments will be made, other than those otherwise payable under the terms of
this Agreement absent the Agreement’s termination, within twelve (12) months of
the termination of the Agreement;

6



--------------------------------------------------------------------------------



 



  (iii)  
All payments due to the Employee under this Agreement will be made within
twenty-four (24) months of such termination;
    (iv)  
The Corporation does not adopt a new arrangement that would be aggregated with
any terminated arrangement under Section 409A at any time within the three-year
period following the date of termination of this Agreement; and
    (v)  
The termination does not occur proximate to a downturn in the financial health
of the Corporation.

     (2) The Corporation, at its discretion, may terminate this Agreement within
twelve (12) months of a corporate dissolution taxed under Section 331 of the
Code, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A), provided that amounts deferred under this Agreement are included
in the gross income of Employee in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received):

  (i)  
The calendar year in which the termination of this Agreement occurs;
    (ii)  
The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or
    (iii)  
The first calendar year in which the payment is administratively practicable;

     (3) The Corporation may amend this Agreement to provide that termination of
the Agreement will occur under such conditions and events as may be prescribed
by the Secretary of the Treasury in generally applicable guidance published in
the Internal Revenue Bulletin.
If the Corporation terminates this Agreement pursuant to this Section 15(a), the
Employee shall be entitled to receive a lump sum payment equal to the present
value of the benefit the Employee would have received under the Agreement if he
had terminated employment on the date of such termination, which present value
shall be determined as of the date of payment using the Conversion Interest Rate
as a discount rate. The lump sum payment shall be made in accordance with and at
such time as permitted by this Section 15(a) or Section 409A of the Code .
     (b) Termination by Corporation upon or Following a Change in Control. Upon
a Change in Control and thereafter, this Agreement may not be terminated by the
Corporation under any circumstances.

7



--------------------------------------------------------------------------------



 



     16. Guaranty. In the event of a Change in Control, the Corporation shall
obtain the guaranty of the Corporation’s obligations under this Agreement by the
acquirer and the ultimate parent entity (based on the majority of voting power
and pecuniary interest in the outstanding equity) of the Corporation or its
successor after such Change in Control. The failure of the Company to obtain
such guaranty of this Agreement as reflected in an endorsement as guarantor of
the Corporation’s obligations hereunder shall constitute a material breach of
this agreement by the Corporation.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Salary Continuation Agreement as of the day and year first above
written.

         
 
  J. ALEXANDER’S CORPORATION
 
       
 
  By:   R. Gregory Lewis, Chief Financial Officer,
Vice-President, Finance
 
       
 
  Employee:   /s/ J. Michael Moore
J. Michael Moore

9



--------------------------------------------------------------------------------



 



Exhibit 10.7
Exhibit A
Minimum Lump Sum

      Year of Termination   Amount Vested       2008   $137,344   2009   163,550
2010   190,439 2011   217,967 2012   246,108 2013   274,833 2014   304,100 2015
  333,910 2016   364,232 2017   394,853 2018   425,225 2019   456,166 2020  
487,673 2021   519,709 2022   552,243 2023   584,725 2024   617,580

A-1